Exhibit 10.01


    






















CONTRIBUTION AGREEMENT
by and between
VALERO TERMINALING AND DISTRIBUTION COMPANY,
and
VALERO ENERGY PARTNERS LP
September 1, 2016











--------------------------------------------------------------------------------





TABLE OF CONTENTS


ARTICLE I DEFINED TERMS
1


1.1
Defined Terms
1


ARTICLE II TRANSACTIONS
7


2.1
Assignment
7


2.2
Consideration
8


2.3
Proration of Certain Taxes
8


2.4
Certain Adjustments
9


ARTICLE III CLOSING
9


3.1
Closing
9


3.2
Deliveries by VTDC
9


3.3
Deliveries by the Partnership
10


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF VTDC
10


4.1
Organization; Ownership; Preemptive Rights
10


4.2
Authorization
12


4.3
No Conflicts or Violations; No Consents or Approvals Required
12


4.4
Absence of Litigation; Compliance with Law
12


4.5
Bankruptcy
13


4.6
Brokers and Finders
13


4.7
Tax Matters
13


4.8
Title to and Condition of Assets
14


4.9
Financial Matters
14


4.10
No Adverse Changes
14


4.11
Environmental Matters
14


4.12
Contracts
15


4.13
Employees
15


4.14
Investment Company Act
15


4.15
Acquisition as Investment
15


4.16
Conflicts Committee Matters
15


4.17
Opportunity for Independent Investigation
16


ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP 
16


5.1
Organization
16


5.2
Authorization
16


5.3
Validly Issued Units
17


5.4
No Conflicts or Violations; No Consents or Approvals Required
17


5.5
Absence of Litigation
17


5.6
Brokers and Finders
17


5.7
Opportunity for Independent Investigation
18


5.8
Acquisition as Investment
18


ARTICLE VI COVENANTS
18


6.1
Additional Agreements
18





i

--------------------------------------------------------------------------------




6.2
Further Assurances
18


6.3
Cooperation on Tax Matters
19


6.4
Cooperation for Litigation and Other Actions
19


6.5
Retention of and Access to Books and Records
19


6.6
Tanks Under Construction
20


6.7
NYSE
20


ARTICLE VII INDEMNIFICATION
20


7.1
Indemnification
20


7.2
Defense of Third-Party Claims
21


7.3
Direct Claims
22


7.4
Limitations
22


7.5
Remedies Under Ancillary Documents
22


7.6
Tax Related Adjustments and Tax Reporting of Transactions
23


7.7
Express Negligence Rule
23


ARTICLE VIII MISCELLANEOUS
23


8.1
WAIVERS AND DISCLAIMERS
23


8.2
Expenses
24


8.3
Notices
24


8.4
Severability
25


8.5
Governing Law
25


8.6
Confidentiality
25


8.7
Parties in Interest
26


8.8
Assignment of Agreement
27


8.9
Captions
27


8.10
Counterparts
27


8.11
Integration
27


8.12
Amendment; Waiver
27


ARTICLE IX INTERPRETATION
27


9.1
Interpretation
27


9.2
References, Gender, Number
28





Exhibits:


Exhibit A
—
Amended and Restated Omnibus Agreement Schedules
Exhibit B-1
—
Meraux Terminal Services Schedule
Exhibit B-2
—
Three Rivers Terminal Services Schedule
Exhibit C-1
—
Meraux Lease Agreement
Exhibit C-2
—
Three Rivers Lease Agreement
Exhibit D
—
Assignment Document
Exhibit E
—
Amended Services and Secondment Exhibits
Exhibit F-1
—
Meraux Assignment
Exhibit F-2
—
Three Rivers Assignment



ii

--------------------------------------------------------------------------------






CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”), is entered into on September 1,
2016, by and between Valero Terminaling and Distribution Company, a Delaware
corporation (“VTDC”), and Valero Energy Partners LP, a Delaware limited
partnership (the “Partnership”). The above-named entities are sometimes referred
to in this Agreement each as a “Party” and collectively as the “Parties.”
WHEREAS, VTDC owns (a) all of the issued and outstanding membership interests
(the “Meraux Interests”) in Valero Partners Meraux, LLC, a Delaware limited
liability company (“Valero Meraux”), which owns certain tankage and related
assets located in Meraux, Louisiana and (b) all of the issued and outstanding
membership interests (the “Three Rivers Interests” and, together with the Meraux
Interests, the “Subject Interests”) in Valero Partners Three Rivers, LLC
(“Valero Three Rivers” and, together with Valero Meraux, the “Subject
Entities”), which owns certain tankage and related assets located in Three
Rivers, Texas;
WHEREAS, (a) VTDC wishes to contribute (directly or indirectly) all of the
Subject Interests to the Partnership and (b) subsequent thereto, the Partnership
wishes to contribute the Subject Interests to Valero Partners Operating Co. LLC,
a Delaware limited liability company and wholly owned subsidiary of the
Partnership (“Valero Operating”); and
WHEREAS, the Parties wish to enter into, or cause to be entered into, amended
and restated schedules (the “Restated Schedules”) to that certain Amended and
Restated Omnibus Agreement, dated as of July 1, 2014, among Valero Energy
Corporation, a Delaware corporation (“Valero”), the Partnership, Valero Energy
Partners GP LLC, a Delaware limited liability company and general partner of the
Partnership (the “General Partner”), and the various other parties thereto, as
amended to date (the “Omnibus Agreement”).
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein and in the Omnibus Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINED TERMS
1.1    Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
“Affiliate” has the meaning set forth in the Partnership Agreement; provided
that, for purposes of this Agreement, Valero and its subsidiaries (other than
the General Partner and the Partnership and its subsidiaries), including VTDC,
on the one hand, and the General Partner and the Partnership and its
subsidiaries, on the other hand, shall not be considered Affiliates of each
other.


1

--------------------------------------------------------------------------------




“Agreement” has the meaning set forth in the preamble.
“Amended Services and Secondment Exhibits” has the meaning set forth in
Section 3.2(e).
“Ancillary Documents” means, collectively, the Partnership Ancillary Documents
and the VTDC Ancillary Documents.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, decree, Permit, requirement, or other governmental
restriction or any similar form of decision of, or any provision or condition
issued under any of the foregoing by, or any determination by any Governmental
Authority having or asserting jurisdiction over the matter or matters in
question, whether now or hereafter in effect and in each case as amended
(including all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question,
including Environmental Law.
“Assignment Document” has the meaning set forth in Section 3.2(d).
“Books and Records” means all of the records and files primarily related to the
Subject Entities or the ownership and operation of the assets owned by the
Subject Entities as of the Closing Date, including the minutes books and other
corporate records of the Subject Entities and any plans, drawings, instruction
manuals, operating and technical data and records, whether computerized or hard
copy, tax files, books, records, tax returns and tax work papers, supplier
lists, surveys, engineering records, maintenance records and studies,
environmental records, environmental reporting information, emission data,
testing and sampling data and procedures, construction, inspection and operating
records, and any and all information necessary to meet compliance obligations
with respect to Applicable Law, in each case only to the extent primarily
related to the Subject Entities or the assets owned by the Subject Entities and
existing as of the Closing Date.
“Business” means the assets and operations that are owned by the Subject
Entities as of immediately prior to the Effective Time, including the Meraux
Terminal Assets and the Three Rivers Terminal Assets.
“Business Day” has the meaning set forth in the Omnibus Agreement.
“Cash Distribution” has the meaning set forth in Section 2.2(a).
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, inquiry, condemnation, audit or cause of action of
any kind or character (in each case, whether civil, criminal, investigative or
administrative) before any court or other Governmental Authority or any
arbitration proceeding, known or unknown, under any theory, including those
based on theories of contract, tort, statutory liability, strict liability,
employer liability, premises liability, products liability, breach of warranty
or malpractice.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.


2

--------------------------------------------------------------------------------




“Code” means the Internal Revenue Code of 1986, as amended.
“Common Units” means common units representing limited partner interests in the
Partnership.
“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or
embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (a) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement; (b) has been furnished or
made known to the receiving Party without any obligation to keep it confidential
by a third party under circumstances which are not known to the receiving Party
to involve a breach of the third party’s obligations to a Party; or (c) was
developed independently of information furnished or made available to the
receiving Party as contemplated under this Agreement. From and after the Closing
Date, Confidential Information disclosed by VTDC to the Partnership that relates
to the Subject Entities shall become, and be treated as, Confidential
Information of the Partnership disclosed to VTDC.
“Conflicts Committee” has the meaning set forth in the Partnership Agreement.
“Consents” means all notices to, authorizations, consents, orders or approvals
of, or registrations, declarations or filings with, or expiration of waiting
periods imposed by, any Governmental Authority, and any notices to, consents or
approvals of any other third party.
“Contract” means any written contract, agreement, indenture, instrument, note,
bond, loan, lease, easement, mortgage, franchise, license agreement, purchase
order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.
“Effective Time” has the meaning set forth in Section 3.1.
“Encumbrance” means any mortgage, pledge, charge, hypothecation, easement, right
of purchase, security interest, deed of trust, conditional sales agreement,
encumbrance, interest, option, lien, right of first refusal, right of way,
defect in title, encroachments or other restriction, whether


3

--------------------------------------------------------------------------------




or not imposed by operation of Applicable Law, any voting trust or voting
agreement, stockholder agreement or proxy.
“Environmental Laws” has the meaning set forth in the Omnibus Agreement.
“Environmental Permit” has the meaning set forth in the Omnibus Agreement.
“Financial Statements” has the meaning set forth in Section 4.9(a).
“Fundamental Representations” has the meaning set forth in Section 7.4(a).
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” has the meaning set forth in the recitals.
“Governmental Authority” has the meaning set forth in the Omnibus Agreement.
“Hazardous Substance” has the meaning set forth in the Omnibus Agreement.
“Indemnified Costs” means the Partnership Indemnified Costs and the VTDC
Indemnified Costs, as applicable.
“Indemnified Party” means the Partnership Indemnified Parties and the VTDC
Indemnified Parties.
“Indemnifying Party” has the meaning set forth in Section 7.2.
“Lease Agreements” has the meaning set forth in Section 3.2(c).
“Losses” has the meaning set forth in the Omnibus Agreement.
“Material Adverse Effect” means, with respect to any Person, any material
adverse change, circumstance, effect or condition in or relating to the assets,
financial condition, results of operations, or business of such Person, or that
materially impedes the ability of such Person to consummate the transactions
contemplated hereby, other than any change, circumstance, effect or condition in
the refining, pipeline transportation or terminaling industries generally
(including any change in the prices of crude oil, natural gas, natural gas
liquids, feedstocks or refined products or other hydrocarbon products, industry
margins or any regulatory changes or changes in Applicable Law) or in United
States or global economic conditions or financial markets in general. Any
determination as to whether any change, circumstance, effect or condition has a
Material Adverse Effect shall be made only after taking into account all
effective insurance coverages and effective third-party indemnifications with
respect to such change, circumstance, effect or condition.
“Material Contracts” has the meaning set forth in Section 4.12(a).


4

--------------------------------------------------------------------------------




“Meraux Assignment” means that certain Bill of Sale and Assignment Agreement
effective as of August 31, 2016, by and between Valero Refining-Meraux LLC and
Valero Meraux attached hereto as Exhibit F-1.
“Meraux Interests” has the meaning set forth in the recitals.
“Meraux Terminal Assets” means those crude oil, refined products and
intermediates storage tanks and other “Transferred Interests,” each as more
particularly described in the Meraux Assignment.
“New General Partner Units” has the meaning set forth in Section 2.2(a).
“Omnibus Agreement” has the meaning set forth in the recitals.
“Partnership” has the meaning set forth in the preamble.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 16, 2013, as the
same may be amended from time to time.
“Partnership Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Partnership, or its Affiliates, at the
Closing pursuant to Section 3.3 hereof and each other document or Contract
entered into by the Partnership, or its Affiliates, contemplated by this
Agreement.
“Partnership Indemnified Costs” means any and all Losses that any of the
Partnership Indemnified Parties incurs and that arise out of or relate to any
breach of a representation, warranty or covenant of VTDC hereunder.
Notwithstanding anything in the foregoing to the contrary, Partnership
Indemnified Costs shall exclude any and all Special Damages (other than those
that are a result of (a) a third-party Claim for Special Damages or (b) the
gross negligence or willful misconduct of VTDC).
“Partnership Indemnified Parties” means the Partnership and its Affiliates,
including their respective officers, directors, partners, managers, employees,
consultants and equity holders.
“Party” and “Parties” have the meanings set forth in the preamble.
“Permits” means permits, licenses, sublicenses, certificates, approvals,
Consents, notices, waivers, variances, franchises, registrations, orders,
filings, accreditations, or other similar authorizations, including pending
applications or filings therefor and renewals thereof, required by any
Applicable Law or Governmental Authority or granted by any Governmental
Authority.
“Permitted Encumbrances” means with respect to a Person (a) Encumbrances for
taxes, impositions, assessments, fees, rents or other governmental charges not
yet due and payable or being diligently contested in good faith and which will
be paid, if payable, by such Person; (b) Encumbrances of mechanics, laborers,
suppliers, workers and materialmen incurred in the ordinary course of business
for sums not yet due or being diligently contested in good faith and


5

--------------------------------------------------------------------------------




which will be paid, if payable, by such Person; (c) statutory and contractual
Encumbrances incurred in the ordinary course of business securing rental,
storage, throughput, handling or other fees, charges or obligations owing from
time to time to landlords, warehousemen, common carriers and other third
parties; (d) easements, restrictive covenants, reservations and exceptions to
title, and any defects, imperfections or irregularities of title that do not and
could not reasonably be expected to materially interfere with the use of such
Person’s assets, as applicable, in a manner consistent with their use by such
Person in the ordinary course of business on the day immediately prior to
Closing; (e) terms of Contracts and Permits being assigned or transferred in
connection with this Agreement or any Ancillary Document; and (f) the terms of
the Partnership Ancillary Documents.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.
“Receiving Party Personnel” has the meaning set forth in Section 8.6(d).
“Restated Schedules” has the meaning set forth in the recitals.
“Right-of-Way Consents” has the meaning set forth in the Omnibus Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Special Damages” means any consequential, indirect, incidental, punitive,
exemplary, special or similar damages or lost profits (including any diminution
in nature of any investments) suffered directly or indirectly.
“Subject Entities” has the meaning set forth in the recitals.
“Subject Interests” has the meaning set forth in the recitals.
“Terminal Services Schedules” has the meaning set forth in Section 3.2(b).
“third-party action” has the meaning set forth in Section 7.2.
“Three Rivers Assignment” means that certain Bill of Sale and Assignment
Agreement effective as of August 31, 2016, by and between Diamond Shamrock
Refining Company, L.P. and Valero Three Rivers attached hereto as Exhibit F-2.
“Three Rivers Interests” has the meaning set forth in the recitals.
“Three Rivers Terminal Assets” means those crude oil, refined products and
intermediates storage tanks and other “Transferred Interests,” each as more
particularly described in the Three Rivers Assignment.
“Under Construction Tanks” has the meaning set forth in Section 2.2(a).
“Unit Consideration” has the meaning set forth in Section 2.2(a).


6

--------------------------------------------------------------------------------




“Valero” has the meaning set forth in the recitals.
“Valero Meraux” has the meaning set forth in the recitals.
“Valero Operating” has the meaning set forth in the recitals.
“Valero Three Rivers” has the meaning set forth in the recitals.
“VMSC” means Valero Marketing and Supply Company, a Delaware corporation.
“VRT” means Valero Refining-Texas, L.P., a Texas limited partnership.
“VTDC” has the meaning set forth in the preamble.
“VTDC Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by VTDC, or its Affiliates, at the Closing pursuant
to Section 3.2 hereof and each other document or Contract entered into by VTDC,
or its Affiliates, contemplated by this Agreement (including, for the sake of
clarity, the Meraux Assignment and the Three Rivers Assignment).
“VTDC Indemnified Costs” means any and all Losses that any of the VTDC
Indemnified Parties incurs and that arise out of or relate to any breach of a
representation, warranty or covenant of the Partnership hereunder.
Notwithstanding anything in the foregoing to the contrary, VTDC Indemnified
Costs shall exclude any and all Special Damages (other than those that are a
result of (a) a third-party Claim for Special Damages or (b) the gross
negligence or willful misconduct of the Partnership).
“VTDC Indemnified Parties” means VTDC and its Affiliates, including Valero, and
their respective officers, directors, partners, managers, employees, consultants
and equity holders.
“VTDC Tax Obligation” has the meaning set forth in Section 2.3(c).
ARTICLE II
TRANSACTIONS
2.1    Assignment. Subject to all of the terms and conditions of this Agreement
and the Assignment Document:
(a)    VTDC hereby agrees to contribute, assign, transfer and convey (i) 2.0% of
each of the issued and outstanding Subject Interests to the General Partner and
(ii) 98.0% of each of the issued and outstanding Subject Interests to the
Partnership; and
(b)    VTDC hereby agrees to cause the General Partner to contribute, assign,
transfer and convey such 2.0% of each of the issued and outstanding Subject
Interests to the Partnership;


7

--------------------------------------------------------------------------------




and the Partnership hereby agrees to accept from VTDC and the General Partner
all of such Subject Interests, in each case free and clear of all Encumbrances,
other than transfer restrictions under applicable federal and state securities
laws.
2.2    Consideration.
(a)    In exchange for the contribution of the Subject Interests, the
Partnership shall (i) (A) make a cash distribution to VTDC of $276,00,000 (the
“Cash Distribution”) and (B) issue 1,149,905 Common Units to VTDC (the “Unit
Consideration”) and (ii) issue 23,467 general partner units representing general
partner interests in the Partnership (the “New General Partner Units”) to the
General Partner.
(b)    The Cash Distribution shall be paid by wire transfer(s) of immediately
available funds to the account(s) specified by VTDC, and the Unit Consideration
shall be issued to VTDC in book-entry form, in each case within three
(3) Business Days of Closing.
2.3    Proration of Certain Taxes.
(a)    On the Closing Date, or as promptly as practicable following the Closing
Date, but in no event later than 120 calendar days thereafter, the real and
personal property taxes with respect to the Subject Entities shall be prorated
between the Partnership, on the one hand, and VTDC, on the other hand, effective
as of the Effective Time, with VTDC being responsible for amounts related to the
period prior to but excluding the Effective Time and the Partnership being
responsible for amounts related to the period at and after the Effective Time.
If the final property tax rate or final assessed value for the current tax year
is not established by the Closing Date, the prorations shall be made on the
basis of the rate or assessed value in effect for the preceding tax year and
shall be adjusted when the exact amounts are determined. All such prorations
shall be based upon the most recent available assessed value available prior to
the Closing Date.
(b)    With respect to any tax return covering a taxable period ending on or
before the Closing Date that is required to be filed after the Closing Date with
respect to any Subject Entity that is not described in Section 2.3(a), VTDC
shall (i) cause such tax return to be prepared; (ii) cause to be included in
such tax return all tax items required to be included therein; (iii) furnish a
copy of such tax return to the Partnership; (iv) cause such tax return to be
filed timely with the appropriate taxing authority; and (v) be responsible for
the timely payment (and entitled to any refund) of all taxes due with respect to
the period covered by such tax return.
(c)    With respect to any tax return covering a taxable period beginning on or
before the Closing Date and ending after the Closing Date that is required to be
filed after the Closing Date with respect to any Subject Entity, the Partnership
shall (i) cause such tax return to be prepared; (ii) cause to be included in
such tax return all tax items required to be included therein, shall furnish a
copy of such tax return to VTDC; (iii) file timely such tax return with the
appropriate taxing authority; and (iv) be responsible for the timely payment of
all taxes due with respect to the period covered by such tax return. The
Partnership shall determine the amount of tax due that is not described in
Section 2.3(a) with respect to the portion of the period ending on the Closing
Date based on a closing of the books method with respect to the applicable
Subject Entity (the “VTDC Tax


8

--------------------------------------------------------------------------------




Obligation”), and shall notify VTDC of its determination of the VTDC Tax
Obligation. VTDC shall pay to the Partnership an amount equal to the VTDC Tax
Obligation not later than five (5) days after the filing of such tax return. Any
refund attributable to tax returns filed pursuant to this Section 2.3(c) shall
be apportioned between the Partnership and VTDC in a manner consistent with
calculation of the VTDC Tax Obligation.
(d)    If the Partnership, on the one hand, or VTDC, on the other hand, pays any
tax agreed to be borne by the other Party hereunder, such other Party shall
promptly reimburse the paying Party for the amounts so paid. If either Party
receives any tax refund or credit applicable to a tax paid by the other Party
hereunder, the receiving Party shall promptly pay such amounts to the Party
entitled thereto.
2.4    Certain Adjustments. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than 60 calendar days
thereafter, the following items shall be prorated between the Partnership, on
the one hand, and VTDC, on the other hand, effective as of the Effective Time,
with VTDC being responsible for amounts that relate to the period prior to but
excluding the Effective Time, and the Partnership being responsible for amounts
that relate to the period at and after the Effective Time: (a) rents and other
amounts payable under any Contracts to which the Subject Entities are a party or
which are otherwise being assigned to the Partnership or its Affiliates by VTDC
in connection herewith; (b) fees and charges paid or payable to any Governmental
Authority exclusively with respect to any Subject Entity or its assets or
operations (including under any Permits assigned to the Partnership or its
Affiliates hereunder); and (c) charges for water, sewer, telephone, electricity,
natural gas and other utilities serving any assets or operations of the Subject
Entities. If any such amounts are not known at Closing, then such proration
shall be made based on VTDC’s good faith estimate, with a true-up payment to be
made from VTDC to the Partnership, or vice-versa, as promptly as practicable
after exact amounts are determined.
ARTICLE III
CLOSING
3.1    Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on September 1, 2016 (the “Closing Date”), and the
Closing is deemed to be effective as of 12:01 a.m., San Antonio, Texas time, on
the Closing Date (the “Effective Time”).
3.2    Deliveries by VTDC. At the Closing, VTDC shall deliver, or cause to be
delivered, to the Partnership the following:
(a)    counterparts of the Restated Schedules substantially in the form attached
hereto as Exhibit A, duly executed by Valero and each applicable subsidiary of
Valero (excluding the General Partner and the Partnership and its subsidiaries);
(b)    counterparts of the terminal services schedules substantially in the form
attached hereto as Exhibit B-1 and Exhibit B-2 (the “Terminal Services
Schedules”), each duly executed by VMSC;


9

--------------------------------------------------------------------------------




(c)    counterparts of the lease agreements substantially in the forms attached
hereto as Exhibit C-1 and Exhibit C-2 (the “Lease Agreements”), each duly
executed by VTDC or the Affiliates of VTDC that are parties thereto;
(d)    a counterpart of the Assignment of Membership Interests, substantially in
the form attached hereto as Exhibit D (the “Assignment Document”), duly executed
by VTDC and the General Partner;
(e)    counterparts of the Amendment and Restatement of Exhibits to Amended and
Restated Services and Secondment Agreement substantially in the form attached
hereto as Exhibit E (the “Amended Services and Secondment Exhibits”), duly
executed by Valero Services, Inc., Valero Refining Company-Tennessee, L.L.C. and
VRT; and
(f)    an executed statement described in Treasury Regulation § 1.1445-2(b)(2)
certifying that VTDC is not a foreign person within the meaning of the Code and
the Treasury Regulations promulgated thereunder.
3.3    Deliveries by the Partnership. At the Closing, the Partnership shall
deliver, or cause to be delivered, to VTDC the following:
(a)    counterparts of the Restated Schedules, duly executed by the General
Partner, the Partnership and its applicable subsidiaries;
(b)    counterparts of the Terminal Services Schedules, each duly executed by
Valero Operating;
(c)    counterparts of the Lease Agreements, each duly executed by the
Partnership or the Affiliates of the Partnership that are parties thereto;
(d)    a counterpart of the Assignment Document, duly executed by the
Partnership; and
(e)    a counterpart of the Amended Services and Secondment Exhibits, duly
executed by the General Partner.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF VTDC
VTDC hereby represents and warrants to the Partnership that, as of the date of
this Agreement:
4.1    Organization; Ownership; Preemptive Rights.
(a)    VTDC is a corporation duly incorporated and validly existing, under the
Applicable Laws of the State of Delaware. VTDC has full corporate power and
authority to carry on its business and to own and use the assets owned or
operated by it and is in good standing under the Applicable Laws of each
jurisdiction where such qualification is required, except where the lack


10

--------------------------------------------------------------------------------




of such qualification, individually or in the aggregate, would not have a
Material Adverse Effect with respect to VTDC, the Business or the Subject
Entities, taken as a whole.
(b)    Valero Meraux is a limited liability company duly formed and validly
existing under the Applicable Laws of the State of Delaware. Valero Meraux has
full limited liability company power and authority to carry on its business and
to own and use the assets owned or operated by it and is in good standing under
the Applicable Laws of each jurisdiction where such qualification is required,
except where the lack of such qualification, individually or in the aggregate,
would not have a Material Adverse Effect with respect to the Business or the
Subject Entities, taken as a whole. Valero Meraux does not own or hold an
ownership interest in any other entities. VTDC has heretofore delivered to the
Partnership true, complete and correct copies of the certificate of formation
and limited liability company agreement of Valero Meraux, and no breach or
violation thereof has occurred and is continuing.
(c)    Valero Three Rivers is a limited liability company duly formed and
validly existing under the Applicable Laws of the State of Delaware. Valero
Three Rivers has full limited liability company power and authority to carry on
its business and to own and use the assets owned or operated by it and is in
good standing under the Applicable Laws of each jurisdiction where such
qualification is required, except where the lack of such qualification,
individually or in the aggregate, would not have a Material Adverse Effect with
respect to the Business or the Subject Entities, taken as a whole. Valero Three
Rivers does not own or hold an ownership interest in any other entities. VTDC
has heretofore delivered to the Partnership true, complete and correct copies of
the certificate of formation and limited liability company agreement of Valero
Three Rivers, and no breach or violation thereof has occurred and is continuing.
(d)    The Meraux Interests have been duly authorized and validly issued in
accordance with the limited liability company agreement of Valero Meraux, and
are fully paid (to the extent required under the limited liability company
agreement of Valero Meraux) and nonassessable (except as such nonassessability
may be affected by matters described in Sections 18-607 and 18-804 of the
Delaware Limited Liability Company Act). VTDC owns the Meraux Interests free and
clear of all Encumbrances, other than transfer restrictions under applicable
federal and state securities laws. There is no other membership or equity
interest (or any interest convertible into or exchangeable or exercisable for
any membership or equity interest) in Valero Meraux that is outstanding.
(e)    The Three Rivers Interests have been duly authorized and validly issued
in accordance with the limited liability company agreement of Valero Three
Rivers, and are fully paid (to the extent required under the limited liability
company agreement of Valero Three Rivers) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 18-607 and
18-804 of the Delaware Limited Liability Company Act). VTDC owns the Three
Rivers Interests free and clear of all Encumbrances, other than transfer
restrictions under applicable federal and state securities laws. There is no
other membership or equity interest (or any interest convertible into or
exchangeable or exercisable for any membership or equity interest) in Valero
Three Rivers that is outstanding.


11

--------------------------------------------------------------------------------




(f)    No Person (other than the Partnership and its subsidiaries) has any
statutory or contractual preemptive or other right of any kind (including any
right of first offer or refusal) to acquire any securities of the Subject
Entities.
4.2    Authorization. VTDC and each of its Affiliates party to a VTDC Ancillary
Document has full corporate, limited partnership or limited liability company
power and authority, as the case may be, to execute, deliver, and perform this
Agreement and any VTDC Ancillary Documents to which it is a party. The
execution, delivery and performance of this Agreement by VTDC and of the VTDC
Ancillary Documents by each of VTDC and its Affiliates party thereto and the
consummation by VTDC and its Affiliates of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary corporate, limited
partnership or limited liability company action, as the case may be. This
Agreement has been duly executed and delivered by VTDC and constitutes, and each
VTDC Ancillary Document executed or to be executed by VTDC or any Affiliate
thereof party thereto has been, or when executed will be, duly executed and
delivered by VTDC or such Affiliate thereof party thereto and constitutes, or
when executed and delivered will constitute, a valid and legally binding
obligation of each such party thereto, enforceable against each such party
thereto in accordance with their terms, except to the extent that such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Applicable
Laws affecting creditors’ rights and remedies generally and (b) equitable
principles which may limit the availability of certain equitable remedies (such
as specific performance) in certain instances.
4.3    No Conflicts or Violations; No Consents or Approvals Required. Except
with respect to Right-of-Way Consents, the execution, delivery and performance
of this Agreement and each VTDC Ancillary Document by VTDC and its Affiliates
party thereto does not, and the consummation of the transactions contemplated
hereby and thereby will not, (a) violate, conflict with, or result in any breach
of any provision of the certificates of incorporation or bylaws or similar
governing documents of VTDC or such Affiliates; (b) violate in any material
respect any Applicable Law to which VTDC or such Affiliates is subject or to
which any of their respective assets are subject; or (c) result in a breach of,
constitute a default under, result in the acceleration of, result in the loss of
a material benefit under, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice or trigger any rights to
payment or other compensation under (in each case, with or without notice or
lapse of time or both) any Contract to which VTDC or the Subject Entities is a
party or by which any such entity is bound, or that could prevent or materially
delay the consummation of the transactions contemplated by this Agreement.
Except with respect to Right-of-Way Consents and Environmental Permits, no
Consent of any Governmental Authority or third party is required in connection
with the execution, delivery and performance of this Agreement or any VTDC
Ancillary Document by VTDC and its Affiliates party thereto or the consummation
of the transactions contemplated hereby or thereby.
4.4    Absence of Litigation; Compliance with Law. Except with respect to any
Claims under any Environmental Laws which are addressed exclusively in Section
4.11, there is no Claim pending or, to the knowledge of VTDC, threatened against
VTDC, the Subject Entities or any of their Affiliates or relating to any of
their respective assets which, if adversely determined, would, individually or
in the aggregate, have a Material Adverse Effect with respect to the Business or
the


12

--------------------------------------------------------------------------------




Subject Entities, taken as a whole. To the knowledge of VTDC, the operations and
business of each of the Subject Entities have been conducted by the Subject
Entities in substantial compliance with all Applicable Laws except (a) as would
not, individually or in the aggregate, have a Material Adverse Effect with
respect to the Business or the Subject Entities, taken as a whole, and (b) with
respect to Environmental Laws, which are addressed exclusively in Section 4.11.
4.5    Bankruptcy. There are no bankruptcy, reorganization or rearrangement
proceedings under any bankruptcy, insolvency, reorganization, moratorium or
other similar Applicable Laws with respect to creditors pending against, being
contemplated by, or, to the knowledge of VTDC, threatened, against VTDC or the
Subject Entities.
4.6    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been (directly or indirectly) retained by or
is authorized to act on behalf of VTDC or its Affiliates who is entitled to
receive from the Partnership any fee or commission in connection with the
transactions contemplated by this Agreement.
4.7    Tax Matters.
(a)    Except as would not result in a Material Adverse Effect with respect to
the Business or the Subject Entities, taken as a whole, (i) all tax returns
required to be filed by or with respect to the Subject Entities and their
respective assets and operations have been duly filed on a timely basis (taking
into account all extensions of due dates) and such tax returns are true, correct
and complete; (ii) all taxes owed by the Subject Entities or with respect to
their respective assets and operations which are or have become due have been
timely paid in full; (iii) there are no Encumbrances for taxes on any of the
assets of the Subject Entities, other than those not yet due and payable and
which will, if payable, be paid by VTDC; (iv) there is not in force any
extension of time with respect to the due date for the filing of any tax return
of or with respect to the Subject Entities nor is there any outstanding
agreement or waiver by or with respect to the Subject Entities extending the
period for assessment or collection of any tax; and (v) there is no pending or,
to the knowledge of VTDC, threatened action, audit, required for ruling,
proceeding or investigation for assessment or collection of tax and no tax
assessment, deficiency or adjustment has been asserted or proposed in writing
with respect to the Subject Entities or their respective assets that has not
been resolved.
(b)    Neither of the Subject Entities is a party to any tax allocation or tax
sharing agreement that will be binding on such entity after Closing.
(c)    Immediately prior to Closing, the Subject Entities will be partnerships
or disregarded entities for federal income tax purposes.


13

--------------------------------------------------------------------------------




4.8    Title to and Condition of Assets.
(a)    The Subject Entities have good and valid title to their respective assets
(including those comprising the Business), free and clear of all Encumbrances
other than Permitted Encumbrances. The assets of the Subject Entities, when
considered together with the services to be provided pursuant to the Ancillary
Documents, are sufficient to conduct the operations and business historically
conducted by Valero and its Affiliates with respect to the Business.
(b)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect with respect to the Business or the Subject Entities, taken as a
whole, to the knowledge of VTDC, the assets owned or operated by the Subject
Entities are, in the aggregate, in good operating condition and repair (normal
wear and tear excepted), free from any material defects (other than Permitted
Encumbrances) and suitable for the purposes for which they are currently used.
4.9    Financial Matters.
(a)    VTDC has made available to the Partnership true, complete and correct
copies of the audited annual combined balance sheet of the Business as of
December 31, 2015 and the related audited combined statement of income for the
year then ended and the unaudited combined balance sheet of the Business as of
June 30, 2016, and the related unaudited combined statement of income for the
six months then ended (collectively, the “Financial Statements”). Except as
noted in the Financial Statements (including any notes thereto), the Financial
Statements have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby and present fairly the financial
condition of the Business as of such dates and the results of operations of the
Business for such periods (other than for changes in accounting principles
disclosed therein and, with respect to the unaudited financial statements, for
normal and recurring year-end adjustments and the absence of general and
administrative expense allocations and financial footnotes).
(b)    There are no liabilities or obligations of the Subject Entities (whether
accrued, absolute, contingent or otherwise) and there are no facts or
circumstances that would result in any such liabilities or obligations, other
than (i) liabilities or obligations reflected or reserved against in the
Financial Statements; (ii) liabilities or obligations incurred in the ordinary
course of business consistent with past practices since June 30, 2016;
(iii) liabilities or obligations arising under executory Contracts entered into
in the ordinary course of business consistent with past practices;
(iv) liabilities not required to be presented by GAAP in unaudited financial
statements; (v) liabilities or obligations under this Agreement; and (vi) other
liabilities or obligations which, in the aggregate, would not have a Material
Adverse Effect with respect to the Business or the Subject Entities, taken as a
whole.
4.10    No Adverse Changes. Since June 30, 2016, except as disclosed in Valero’s
public filings with the Securities and Exchange Commission, there has not been
any Material Adverse Effect with respect to the Business or the Subject
Entities, taken as a whole.
4.11    Environmental Matters. Except as do not (individually or in the
aggregate) have a Material Adverse Effect with respect to the Business or the
Subject Entities, taken as a whole, the


14

--------------------------------------------------------------------------------




Business and the Subject Entities (a) are in substantial compliance with all
applicable Environmental Laws and Environmental Permits; (b) are not the subject
of any outstanding administrative or judicial order, judgment, agreement or
arbitration award from any Governmental Authority under any Environmental Law
relating to the Subject Entities or their assets and requiring remediation or
the payment of a fine or penalty; (c) have all Environmental Permits needed to
operate the assets of the Subject Entities as they have been operated
immediately prior to Closing; and (d) are not subject to any pending Claims
under any Environmental Laws with respect to which VTDC or the Subject Entities
have been notified in writing by or on behalf of a plaintiff or claimant.
4.12    Contracts.
(a)    VTDC has made available to the Partnership a correct and complete copy of
(i) each Contract (other than any Contract granting any Permits, servitudes,
easements or rights-of-way) materially affecting the Subject Entities and their
assets, the loss of which could have a Material Adverse Effect with respect to
the Business or the Subject Entities, taken as a whole and (ii) each other
Contract to which VTDC or any Subject Entity is a party that provides for
revenues to or commitments of a Subject Entity or with respect to its assets in
an amount greater than $100,000 during a calendar year. The contracts described
in clauses (i) and (ii) are referred to herein as the “Material Contracts.”
(b)    Each Material Contract is in full force and effect, and none of VTDC, the
Subject Entities or, to the knowledge of VTDC, any other party, is in breach or
default thereunder and no event has occurred that upon receipt of notice or
lapse of time or both would constitute any breach or default thereunder, except
for such breaches or defaults as would not, individually or in the aggregate,
have a Material Adverse Effect with respect to the Business or the Subject
Entities, taken as a whole.
4.13    Employees. The Subject Entities have no employees.
4.14    Investment Company Act. None of VTDC or the Subject Entities is subject
to regulation under the Investment Company Act of 1940, as amended.
4.15    Acquisition as Investment. VTDC is acquiring the Unit Consideration for
its own account as an investment without the present intent to sell or offer the
same to any other Person or effect a distribution of the Unit Consideration.
VTDC acknowledges that the Unit Consideration has not been registered pursuant
to the Securities Act or any state securities laws, and that none of the Unit
Consideration may be transferred except pursuant to registration or an
applicable exemption thereunder. VTDC is an “accredited investor” as defined
under Rule 501 promulgated under the Securities Act.
4.16    Conflicts Committee Matters.
(a)    No representation or warranty or other statement made by VTDC in this
Agreement, the VTDC Ancillary Documents, the certificates delivered pursuant to
this Agreement or otherwise in connection with the transactions contemplated by
this Agreement contains any


15

--------------------------------------------------------------------------------




untrue statement of material fact or omits to state a material fact necessary to
make the statements in this Agreement or therein, in light of the circumstances
in which they were made, not misleading.
(b)    VTDC has not intentionally withheld disclosure from the Conflicts
Committee or its advisors of any fact that would, individually or in the
aggregate, have a Material Adverse Effect with respect to the Business or the
Subject Entities, taken as a whole.
(c)    The projections and budgets provided in writing to the Conflicts
Committee (including those provided to any financial advisor to the Conflicts
Committee) as part of the Conflicts Committee’s review in connection with this
Agreement have a reasonable basis and are consistent with VTDC’s management’s
current expectations with respect to the Business and the Subject Entities. All
other financial and operational information provided in writing to the Conflicts
Committee (including to any financial advisor to the Conflicts Committee) as
part of its review of the proposed transaction is derived from and is consistent
with VTDC’s, and the Subject Entities’ books and records, as applicable.
4.17    Opportunity for Independent Investigation. VTDC, together with its
Affiliates, has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of the transactions
contemplated herein and in the Ancillary Documents. VTDC has conducted its own
independent review and analysis of the Partnership and the Unit Consideration,
including with respect to the Partnership’s liabilities, results of operations,
financial condition and prospects, and acknowledges that it has been provided
access to personnel, properties, premises and records of the Partnership. In
entering into this Agreement, VTDC has relied solely upon the representations,
warranties and covenants contained herein and in the Ancillary Documents and
upon its own investigation and analysis of the Partnership (such investigation
and analysis having been performed by VTDC).
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
The Partnership hereby represents and warrants to VTDC that, as of the date of
this Agreement:
5.1    Organization. The Partnership is a limited partnership, duly formed and
validly existing and in good standing under the Applicable Laws of the State of
Delaware.
5.2    Authorization. The Partnership and each Affiliate thereof party to a
Partnership Ancillary Document has full limited partnership or limited liability
company power and authority to execute, deliver, and perform this Agreement and
any Partnership Ancillary Documents to which it is a party. The execution,
delivery, and performance by the Partnership of this Agreement and by the
Partnership and each Affiliate thereof party to a Partnership Ancillary Document
of the Partnership Ancillary Documents to which it is a party and the
consummation by the Partnership of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited partnership or
limited liability company action as the case may be. This Agreement has been
duly executed and delivered by the Partnership and constitutes, and each
Partnership Ancillary Document executed or to be executed by the Partnership (or
Affiliate thereof party thereto) has


16

--------------------------------------------------------------------------------




been, or when executed will be, duly executed and delivered by the Partnership
(or Affiliate thereof party thereto) and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of the
Partnership (or Affiliate thereof party thereto), enforceable against such party
in accordance with their terms, except to the extent that such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar Applicable Laws affecting
creditors’ rights and remedies generally and (b) equitable principles which may
limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
5.3    Validly Issued Units. Upon issuance in connection with the Closing, the
Unit Consideration and the New General Partner Units will be validly issued,
fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware Revised Limited Partnership Act) and
free of any preemptive or similar rights.
5.4    No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Partnership of this Agreement and by
the Partnership and each Affiliate thereof party to a Partnership Ancillary
Document of the Partnership Ancillary Documents to which it is a party does not,
and the consummation of the transactions contemplated hereby and thereby will
not, (a) violate, conflict with, or result in any breach of any provision of the
certificate of limited partnership or the agreement of the limited partnership
or other similar governing documents of the Partnership or such Affiliates;
(b) violate in any material respect any Applicable Law to which the Partnership
or such Affiliates is subject; or (c) result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice or trigger any
rights to payment or other compensation under any Contract to which the
Partnership is a party or by which the Partnership is bound that could prevent
or materially delay the consummation of the transactions contemplated by this
Agreement. Except with respect to Right-of-Way Consents and Environmental
Permits, no Consent of any Governmental Authority is required in connection with
the execution, delivery and performance by the Partnership of this Agreement and
by the Partnership and each Affiliate thereof party to a Partnership Ancillary
Document of the Partnership Ancillary Documents to which it is a party or the
consummation of the transactions contemplated hereby or thereby.
5.5    Absence of Litigation. There is no Claim pending or, to the knowledge of
the Partnership, threatened against the Partnership or its Affiliates relating
to the transactions contemplated by this Agreement or the Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of the Partnership to perform its obligations and agreements
under this Agreement or the Partnership Ancillary Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby.
5.6    Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been (directly or indirectly) retained by or
is authorized to act on behalf of the Partnership or its Affiliates who is
entitled to receive from VTDC any fee or commission in connection with the
transactions contemplated by this Agreement.


17

--------------------------------------------------------------------------------




5.7    Opportunity for Independent Investigation. The Partnership, together with
its Affiliates, has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the
transactions contemplated herein and in the Ancillary Documents. The Partnership
has conducted its own independent review and analysis of the Subject Entities,
including with respect to their liabilities, results of operations, financial
condition and prospects, and acknowledges that the Partnership has been provided
access to personnel, properties, premises and records of VTDC and the Subject
Entities for such purpose. In entering into this Agreement, the Partnership has
relied solely upon the representations, warranties and covenants contained
herein and in the Ancillary Documents and upon its own investigation and
analysis of the Subject Entities (such investigation and analysis having been
performed by the Partnership).
5.8    Acquisition as Investment. The Partnership is acquiring the Subject
Interests for its own account as an investment without the present intent to
sell or offer the same to any other Person or effect a distribution of the
Subject Interests, other than the conveyance of the Subject Interests to Valero
Operating. The Partnership acknowledges that the Subject Interests are not
registered pursuant to the Securities Act or any state securities laws, and that
none of the Subject Interests may be transferred except pursuant to registration
or an applicable exemption thereunder. The Partnership is an “accredited
investor” as defined under Rule 501 promulgated under the Securities Act.
ARTICLE VI
COVENANTS
6.1    Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper or
advisable under Applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to promptly take all such action.
6.2    Further Assurances. After the Closing, each Party shall use its
commercially reasonable efforts to take such further actions, including
obtaining or transferring to the other Party all necessary Permits, Consents,
orders and Contracts, and executing and causing its Affiliates to execute such
further documents, as may be necessary or reasonably requested by the other
Party in order to effectuate the intent of this Agreement and the Ancillary
Documents and to provide such other Party with the intended benefits of this
Agreement and the Ancillary Documents. Without limiting the generality of the
foregoing, the Parties acknowledge that the Parties have used their good faith
efforts to identify all of the assets and operations to be assigned,
transferred, contributed and conveyed to the Partnership in connection with this
Agreement. However, due to the age of some of the assets or operations and the
difficulties in locating appropriate data with respect to some of the assets
included in these operations, it is possible that some of the assets intended to
be assigned, transferred, contributed or conveyed ultimately to the Partnership
were not identified and therefore are not assigned, transferred, contributed or
conveyed (directly or indirectly) to the Partnership as of the Effective Time.
To the extent that any assets were not identified but form an integral part of


18

--------------------------------------------------------------------------------




the assets and operations of the Subject Entities and are not needed for the
conduct of any of the businesses conducted by Valero and its Affiliates, then
the intent of the Parties is that all such unidentified assets are intended to
be assigned, transferred, contributed and conveyed to the Partnership pursuant
to this Agreement. To the extent any such assets are identified at a later date,
the Parties shall take all appropriate action required in order to assign,
transfer, contribute or convey such assets to the Partnership. Likewise, to the
extent that any assets or operations that are indirectly assigned, transferred,
contributed or conveyed to the Partnership hereunder are later identified by the
Parties as assets and operations that the Parties did not intend to assign,
transfer, contribute or convey to the Partnership, the Parties shall take all
appropriate action required to assign, transfer, contribute or convey such
assets and operations to VTDC.
6.3    Cooperation on Tax Matters. Following the Closing Date, the Parties shall
cooperate fully with each other and shall make available to the other, as
reasonably requested and at the expense of the requesting Party, and to any
Governmental Authority responsible for the administration of any tax, all
information, records or documents relating to tax liabilities or potential tax
liabilities of the Subject Entities for all periods at or prior to the Effective
Time and any information which may be relevant to determining the amount payable
hereunder, and shall preserve all such information, records and documents at
least until the expiration of any applicable statute of limitations or
extensions thereof.
6.4    Cooperation for Litigation and Other Actions. Each Party shall cooperate
reasonably with each other Party, at the requesting Party’s expense (but
including only out-of-pocket expenses to unaffiliated third parties,
photocopying and delivery costs and not the costs incurred by either Party for
the wages or other benefits paid to its officers, directors or employees), in
furnishing reasonably available information, testimony and other assistance in
connection with any Claims or other disputes involving any of the Parties hereto
(other than in connection with disputes between the Parties).
6.5    Retention of and Access to Books and Records.
(a)    As promptly as practicable and in any event before 90 days after the
Closing Date, VTDC will deliver or cause to be delivered to the Partnership, the
Books and Records that are in the possession or control of VTDC or its
Affiliates.
(b)    The Partnership agrees to afford VTDC and its Affiliates and their
respective accountants, counsel and other designated individuals, during normal
business hours, upon reasonable request, at a mutually agreeable time, full
access to and the right to make copies of the Books and Records at no cost to
VTDC or its Affiliates (other than for reasonable out-of-pocket expenses);
provided that such access will not be construed to require the disclosure of
Books and Records that would cause the waiver of any attorney-client, work
product or like privilege; provided, further, that in the event of any
litigation, nothing herein shall limit either Party’s rights of discovery under
Applicable Law. Without limiting the generality of the preceding sentences, the
Partnership agrees to provide VTDC and its Affiliates reasonable access to and
the right to make copies of the Books and Records after the Closing for the
purposes of assisting VTDC and its Affiliates (i) in complying with VTDC’s
obligations under this Agreement and any Ancillary Document; (ii) in adjusting,
prorating and settling the charges and credits provided for under this Agreement
and any


19

--------------------------------------------------------------------------------




Ancillary Document; (iii) in preparing tax returns; (iv) in responding to or
disputing any tax audit; (v) in asserting, defending or otherwise dealing with
any Claim or dispute, known or unknown, under this Agreement; (vi) in asserting,
defending or otherwise dealing with any third-party Claim or dispute by or
against VTDC or its Affiliates relating to the Subject Entities; or (vii) in
performing their obligations under the Omnibus Agreement.
(c)    Notwithstanding the foregoing provisions of this Section 6.5 or anything
else to the contrary in this Agreement, with respect to any Books and Records
the transfer or other disclosure of which to the Partnership would waive (or
would reasonably risk the waiver of) any attorney/client, work product, tax
practitioner, audit or other privilege relating to the Retained Liabilities,
VTDC shall not be required to transfer such Books and Records (or any copies
thereof) to the Partnership until the Parties enter into a mutually-agreed joint
defense agreement to allow for the sharing of common defense privileged
materials.
6.6    Tanks Under Construction. Following the Closing, VTDC agrees that it will
complete or cause to be completed, the construction of tank TK-80-2 owned by
Valero Meraux and tank TK-201 owned by Valero Three Rivers (collectively, the
“Under Construction Tanks”) in an expeditious, diligent and good and workmanlike
manner and at VTDC’s sole cost and expense, and the Partnership shall be
entitled to participate in all stages of planning, scheduling, implementing and
oversight of construction. Any Losses, Claims and Encumbrances that may arise
out of the performance of such work on the Under Construction Tanks shall
constitute Partnership Indemnified Costs, except to the extent they (a) arise
out of the acts, omissions or negligence of any of the Partnership Indemnified
Parties or (b) constitute Special Damages (other than Special Damages of the
types identified in clauses (a) and (b) of the definition of Partnership
Indemnified Costs). Neither VTDC nor its Affiliates shall be entitled to any
additional consideration by reason of VTDC’s undertakings in this Section
6.6, other than the consideration set forth in Section 2.2(a), nor shall VTDC’s
undertakings in this Section 6.6 affect VTDC’s or its Affiliates’ obligations
under the Terminal Services Schedules.
6.7    NYSE. Prior to the issuance of the Unit Consideration, the Partnership
shall cause the Unit Consideration to be approved for listing on the New York
Stock Exchange.
ARTICLE VII
INDEMNIFICATION
7.1    Indemnification. From and after the Closing and subject to the provisions
of this Article VII, (a) VTDC agrees to indemnify and hold harmless the
Partnership Indemnified Parties from and against any and all Partnership
Indemnified Costs and (b) the Partnership agrees to indemnify and hold harmless
the VTDC Indemnified Parties from and against any and all VTDC Indemnified
Costs. For the avoidance of doubt, but subject to Section 7.5, the foregoing
indemnification is intended to be in addition to and not in limitation of any
indemnification to which the Parties may be entitled under the Ancillary
Documents. For purposes of calculating Indemnified Costs (but not determining
whether a breach has occurred), no effect shall be given to any qualifications
of representations or warranties as to materiality or Material Adverse Effect.


20

--------------------------------------------------------------------------------




7.2    Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to VTDC or the Partnership, as applicable (the “Indemnifying
Party”), of the commencement or assertion of any Claim by a third party
(collectively, a “third-party action”) in respect of which such Indemnified
Party seeks indemnification hereunder. Any failure so to notify the Indemnifying
Party shall not relieve the Indemnifying Party from any liability that it, he,
or she may have to such Indemnified Party under this Article VII unless the
failure to give such notice materially and adversely prejudices the Indemnifying
Party. The Indemnifying Party shall have the right to assume control of the
defense of, settle, or otherwise dispose of such third-party action on such
terms as it deems appropriate; provided, however, that:
(a)    The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
the Indemnifying Party in connection with the defense of such third-party
action; (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action;
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party; or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
(b)    The Indemnifying Party shall obtain the prior written approval of the
Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a Material Adverse Effect with respect to the Indemnified Party;
(c)    The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement without the consent of the Indemnified Party that does
not include as an unconditional term thereof the giving by each claimant or
plaintiff to the Indemnified Party of a release from all liability in respect of
such third-party action; and
(d)    The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.


21

--------------------------------------------------------------------------------




The Parties shall extend reasonable cooperation in connection with the defense
of any third-party action pursuant to this Article VII and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
7.3    Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 7.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 7.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.
7.4    Limitations. The following provisions of this Section 7.4 shall limit the
indemnification obligations hereunder:
(a)    The Indemnifying Party shall not be liable for any Indemnified Costs
pursuant to this Article VII unless a written claim for indemnification in
accordance with Section 7.2 or Section 7.3 is given by the Indemnified Party to
the Indemnifying Party with respect thereto on or before 5:00 p.m., San Antonio,
Texas time, on or prior to the date that is 18 months after of the Closing Date;
provided, however, that written claims for indemnification (i) for Indemnified
Costs arising out of a breach of any representation or warranty contained in
Sections 4.1, 4.2, 4.6, 5.1, 5.2 and 5.6 (the “Fundamental Representations”) may
be made at any time and (ii) for Indemnified Costs arising out of a breach of
any covenant may be made at any time prior to the expiration of such covenant
according to its terms.
(b)    An Indemnifying Party shall not be obligated to pay for any Indemnified
Costs under this Article VII until the amount of all such Indemnified Costs
exceeds, in the aggregate, $2,437,500 (with the Indemnifying Party only being
responsible for Indemnified Costs in excess of such amount). The aggregate
liability of an Indemnifying Party under this Article VII shall not exceed
$48,750,000. The limitations in the previous two sentences shall not apply to
Indemnified Costs to the extent such costs arise out of a breach of any
Fundamental Representations.
(c)    Each Party acknowledges and agrees that, after the Closing Date,
notwithstanding any other provision of this Agreement to the contrary, the
Partnership’s and the other Partnership Indemnified Parties’ and VTDC’s and the
other VTDC Indemnified Parties’ sole and exclusive remedy with respect to the
Indemnified Costs shall be in accordance with, and limited by, the provisions
set forth in this Article VII.
7.5    Remedies Under Ancillary Documents. Each Party acknowledges and agrees
that this Article VII is not the remedy for and does not limit the Parties’
remedies for matters covered by the indemnification provisions contained in the
Ancillary Documents. Any indemnification obligation of VTDC to the Partnership
Indemnified Parties, on the one hand, or the Partnership to the VTDC Indemnified
Parties, on the other hand, pursuant to this Article VII shall be reduced by an
amount equal to any indemnification recovery by such Indemnified Parties
pursuant to the other Ancillary Documents between the Parties to the extent that
such other indemnification recovery


22

--------------------------------------------------------------------------------




arises out of the same event or circumstance giving rise to the indemnification
obligation of VTDC or the Partnership, respectively, hereunder.
7.6    Tax Related Adjustments and Tax Reporting of Transactions.
(a)    VTDC and the Partnership agree that any payment of Indemnified Costs made
hereunder will be treated by the Parties on their tax returns as an adjustment
to the Cash Distribution.
(b)    Except as otherwise provided in clause (iii) of this Section 7.6(b), VTDC
and the Partnership further acknowledge and agree that the transactions
described in this Agreement are properly characterized as transactions described
in Sections 721(a) and 731 of the Code and agree to file all tax returns in a
manner consistent with such treatment. In this regard, VTDC and the Partnership
agree that the Cash Distribution shall be treated (i) as a “debt-financed
transfer” to VTDC under Treasury Regulation Section 1.707-5(b) to the extent the
cash is traceable under the principles of Treasury Regulation Section 1.163-8T
to VTDC’s allocable share, determined under Treasury Regulation Section
1.707-5(b)(2), of indebtedness of the Partnership, (ii) as a reimbursement of
capital expenditures (within the meaning of Treasury Regulation Section
1.707-4(d)) with respect to the tankage and related assets owned by either
Subject Entity, to the extent that VTDC provides to the Partnership on or before
January 15, 2017 a statement that states the amount of qualifying capital
expenditures and evidence satisfactory to the Partnership documenting the
capital expenditures and their qualification, and (iii) as the proceeds of a
sale of assets by VTDC to the Partnership to the extent clause (i), clause
(ii), or any other exception to the “disguised sale” rules under Section 707 and
the Treasury Regulations thereunder, are inapplicable. The Parties acknowledge
that the Subject Entities are disregarded for federal income tax purposes as
entities apart from VTDC. Except with the prior written consent of VTDC, the
Partnership agrees to act at all times in a manner consistent with the foregoing
intended treatment of the Cash Distribution, including, if required, disclosing
the distribution of the Cash Distribution in accordance with the requirements of
Treasury Regulation Section 1.707-3(c)(2).
7.7    Express Negligence Rule. THE FOREGOING INDEMNITIES ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE,
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF
THE INDEMNIFIED PARTIES.
ARTICLE VIII
MISCELLANEOUS
8.1    WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY


23

--------------------------------------------------------------------------------




SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR PRESENT, REGARDING
(A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE SUBJECT ENTITIES OR THEIR
ASSETS, INCLUDING THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL CONDITION OF THE
ASSETS OF THE SUBJECT ENTITIES GENERALLY, THE PRESENCE OR LACK OF HAZARDOUS
SUBSTANCES OR OTHER MATTERS ON THE ASSETS OF THE SUBJECT ENTITIES, (B) THE
INCOME TO BE DERIVED FROM THE SUBJECT ENTITIES OR THEIR ASSETS, (C) THE
SUITABILITY OF THE ASSETS OF THE SUBJECT ENTITIES FOR ANY AND ALL ACTIVITIES AND
USES THAT MAY BE CONDUCTED THEREON, (D) THE COMPLIANCE OF OR BY THE ASSETS OF
THE SUBJECT ENTITIES OR THEIR OPERATION WITH ANY APPLICABLE LAWS (INCLUDING ANY
ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS) OR (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE ASSETS
OF THE SUBJECT ENTITIES. EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE
ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT, NONE OF THE PARTIES IS LIABLE OR
BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE SUBJECT ENTITIES OR THEIR ASSETS FURNISHED BY ANY
AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. THIS SECTION 8.1 SHALL SURVIVE THE
ASSIGNMENT, TRANSFER, CONTRIBUTION OR CONVEYANCE OF THE SUBJECT INTERESTS OR THE
TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION 8.1 HAVE BEEN
NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO BE A
COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES, WHETHER
EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE SUBJECT ENTITIES OR THEIR
ASSETS THAT MAY ARISE PURSUANT TO APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, OR
OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE
OMNIBUS AGREEMENT.
8.2    Expenses. Except as expressly provided in this Agreement, or as provided
in the Ancillary Documents or the Omnibus Agreement, all costs and expenses
incurred by the Parties in connection with the consummation of the transactions
contemplated hereby shall be borne solely and entirely by the Party which has
incurred such expense. For the avoidance of doubt, the Partnership shall be
responsible for all costs and expenses (including attorneys’ fees and expenses)
incurred by the conflicts committee of the General Partner in connection with
this Agreement and the transactions contemplated herein.
8.3    Notices. All notices, requests, demands and other communications
hereunder will be in writing and will be deemed to have been duly given: (a) if
by transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five (5) Business Days after mailing,
provided that said notice is sent first class, postage pre-paid, via certified
or registered mail, with a return receipt requested; (c) if mailed by an
internationally recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide when delivery is confirmed


24

--------------------------------------------------------------------------------




by the carrier; or (d) if by e-mail, one (1) Business Day after delivery with
receipt is confirmed. All notices will be addressed to the Parties at the
respective addresses as follows:
if to VTDC:
Valero Terminaling and Distribution Company
c/o Valero Energy Corporation
One Valero Way
San Antonio, Texas 78249
Attn: President
Facsimile: (210) 345-2413


if to the Partnership:
Valero Energy Partners LP
c/o Valero Energy Partners GP LLC
One Valero Way
San Antonio, Texas 78249
Attn: President
Facsimile: (210) 370-5161


or to such other address or to such other person as either Party will have last
designated by notice to the other Parties.
8.4    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
8.5    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
8.6    Confidentiality.
(a)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any third party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 8.6. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.


25

--------------------------------------------------------------------------------




(b)    Required Disclosure. Notwithstanding Section 8.6(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department for purposes of
resolving any dispute that may arise hereunder or for complying with Applicable
Law or the rules of any securities exchange applicable to the Party, and the
receiving Party shall be entitled to retain any Confidential Information in
electronic form stored on automatic computer back-up archiving systems during
the period such backup or archived materials are retained under such Party’s
customary procedures and policies; provided, however, that any Confidential
Information retained by the receiving Party shall be maintained subject to
confidentiality pursuant to the terms of this Section 8.6, and such archived or
back-up Confidential Information shall not be accessed except as required by
Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys, representatives and contractors that have a need to know such
information in order for the receiving Party to exercise or perform its rights
and obligations under this Agreement and any Ancillary Document (the “Receiving
Party Personnel”). The Receiving Party Personnel who have access to any
Confidential Information of the disclosing Party will be made aware of the
confidentiality provision of this Agreement, and will be required to abide by
the terms thereof.
(e)    Survival. The obligation of confidentiality under this Section 8.6 shall
survive until the second anniversary the Closing Date.
8.7    Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person (other than the Indemnified Parties with respect to
Article VII and the Parties’ respective Affiliates with respect to Section 8.1)
any rights or remedies of any nature whatsoever under or by reason of this
Agreement.


26

--------------------------------------------------------------------------------




8.8    Assignment of Agreement. Neither this Agreement nor any of the rights,
interests, or obligations hereunder may be assigned by either Party without the
prior written consent of the other Party hereto.
8.9    Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
8.10    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (pdf)) for the convenience
of the Parties hereto, each of which counterparts will be deemed an original,
but all of which counterparts together will constitute one and the same
agreement.
8.11    Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a written amendment hereto or thereto and executed by the Parties
hereto or thereto after the date of this Agreement, the Ancillary Documents or
the Omnibus Agreement.
8.12    Amendment; Waiver. This Agreement may be amended only in a writing
signed by all Parties. Any waiver of rights hereunder must be set forth in
writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive either
Party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
ARTICLE IX
INTERPRETATION
9.1    Interpretation. It is expressly agreed that this Agreement shall not be
construed against either Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:
(a)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(b)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(c)    a defined term has its defined meaning throughout this Agreement and each
Exhibit to this Agreement, regardless of whether it appears before or after the
place where it is defined;


27

--------------------------------------------------------------------------------




(d)    each Exhibit to this Agreement is a part of this Agreement, but if there
is any conflict or inconsistency between the main body of this Agreement and any
Exhibit, the provisions of the main body of this Agreement shall prevail;
(e)    the term “cost” includes expense and the term “expense” includes cost;
(f)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
(g)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(h)    unless the context otherwise requires, all references to time shall mean
time in San Antonio, Texas;
(i)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified; and
(j)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).
9.2    References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection” or “Exhibit” shall be to an Article, Section,
subsection or Exhibit of this Agreement, unless the context requires otherwise.
Unless the context clearly requires otherwise, the words “this Agreement,”
“hereof,” “hereunder,” “herein,” “hereby,” or words of similar import shall
refer to this Agreement as a whole and not to a particular Article, Section,
subsection, clause or other subdivision hereof. Cross references in this
Agreement to a subsection or a clause within a Section may be made by reference
to the number or other subdivision reference of such subsection or clause
preceded by the word “Section.” Whenever the context requires, the words used
herein shall include the masculine, feminine and neuter gender, and the singular
and the plural.
[Signature page follows.]


28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.


VALERO TERMINALING AND
DISTRIBUTION COMPANY
 
 
VALERO ENERGY PARTNERS LP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By: Valero Energy Partners GP LLC, as the
 General Partner of Valero Energy Partners LP
By:
 /s/ R. Lane Riggs
 
 
 
 
 
Name: R. Lane Riggs
Title: Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Richard F. Lashway
 
 
 
Name: Richard F. Lashway
Title: President and Chief Operating Officer





[Signature Page to Contribution Agreement]



--------------------------------------------------------------------------------





EXHIBIT A
Amended and Restated Omnibus Agreement Schedules


    

--------------------------------------------------------------------------------





EXHIBIT B-1
Meraux Terminal Services Schedule


    

--------------------------------------------------------------------------------




EXHIBIT B-2
Three Rivers Terminal Services Schedule




    

--------------------------------------------------------------------------------





EXHIBIT C-1
Meraux Lease Agreement


    

--------------------------------------------------------------------------------




EXHIBIT C-2
Three Rivers Lease Agreement




    

--------------------------------------------------------------------------------





EXHIBIT D
Assignment Document




    

--------------------------------------------------------------------------------






ASSIGNMENT OF MEMBERSHIP INTERESTS
This ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS (the “Assignment”) in
Valero Partners Meraux, LLC, a Delaware limited liability company (“Valero
Meraux”), and Valero Partners Three Rivers, LLC, a Delaware limited liability
company (“Valero Three Rivers” and, together with Valero Meraux, the “Assigned
Entities”) is effective as of the Effective Time on September 1, 2016, by and
between Valero Terminaling and Distribution Company, a Delaware corporation (the
“Assignor”), Valero Energy Partners GP LLC (the “General Partner”) and Valero
Energy Partners LP, a Delaware limited partnership (the “Assignee”).
WHEREAS, the Assignor owns 100% of the membership interests of the Assigned
Entities (the “Subject Interests”), and desires to assign, transfer, contribute
and convey, directly or indirectly, to Assignee all of such Assignor’s right,
title and interest in and to the Subject Interests, in accordance with that
certain Contribution Agreement, dated as of September 1, 2016, among the
Assignor and the Assignee (the “Contribution Agreement” and capitalized terms
that are used but not defined herein having the meanings ascribed to them in the
Contribution Agreement);
NOW, THEREFORE, for good and valuable consideration, as detailed in the
Contribution Agreement, the receipt and sufficiency of which are hereby
acknowledged and confessed by the Assignor, the undersigned do hereby agree as
follows:
1.    Assignment and Assumption.
(a)     The Assignor does hereby BARGAIN, CONTRIBUTE, ASSIGN, TRANSFER, CONVEY,
SET OVER and DELIVER 2.0% of each of the Subject Interests in accordance with
the Contribution Agreement to the General Partner, its successors and assigns,
forever. The General Partner hereby accepts the Assignor’s assignment and hereby
assumes all obligations attributable to such Subject Interests.
(b)    The Assignor and the General Partner do hereby BARGAIN, CONTRIBUTE,
ASSIGN, TRANSFER, CONVEY, SET OVER and DELIVER the Subject Interests in
accordance with the Contribution Agreement to Assignee, its successors and
assigns, forever. Assignee hereby accepts Assignor’s and the General Partner’s
assignment and hereby assumes all obligations attributable to the Subject
Interests.    
2.    Admission as Member. The Assignor and the General Partner hereby consent
to the admission of the Assignee as a member of each of the Assigned Entities.
Immediately following the admission of Assignee as a member of each of the
Assigned Entities, the Assignor and the General Partner shall and do hereby
withdraw from each of the Assigned Entities as a member of each of the Assigned
Entities, and shall thereupon cease to be a member of each of the Assigned
Entities, and shall thereupon cease to have or exercise any right or power as a
member of each of the Assigned Entities.
3.    General. THIS ASSIGNMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF TEXAS. This Assignment is binding on and
shall inure to the benefit of the signatories hereto and their respective


Exhibit D-1



--------------------------------------------------------------------------------




successors and assigns. This Assignment may be executed in counterparts,
including faxed counterparts.
4.    Notwithstanding anything in this Assignment, this Assignment is being
executed solely for the purpose of implementing, and carrying out the intentions
of the parties under, the Contribution Agreement, and is not intended to
enlarge, limit or alter the rights or obligations of any party under the
Contribution Agreement. In the event that any provision of this Assignment
conflicts with, or is inconsistent with, any provision of the Contribution
Agreement, the provisions of the Contribution Agreement shall control.
[Signature page follows.]


Exhibit D-2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Assignment effective
as of the Effective Time on the Closing Date.


ASSIGNOR:


VALERO TERMINALING AND DISTRIBUTION COMPANY






By:
 
Name:
 
Title:
 





GENERAL PARTNER:


VALERO ENERGY PARTNERS GP LLC




By:
 
Name:
 
Title:
 





ASSIGNEE:


VALERO ENERGY PARTNERS LP


By: VALERO ENERGY PARTNERS GP LLC,
as general partner of Valero Energy Partners LP




By:
 
Name:
 
Title:
 





Exhibit D-3

--------------------------------------------------------------------------------





EXHIBIT E
Amended Services and Secondment Exhibits




    

--------------------------------------------------------------------------------





EXHIBIT F-1


Meraux Assignment


    


    

--------------------------------------------------------------------------------






EXHIBIT F-2


Three Rivers Assignment






    